
	

114 S2600 IS: To amend the Military Selective Service Act to provide that any modification to the duty to register for purposes of the Military Selective Service Act may be made only through an Act of Congress, and for other purposes.
U.S. Senate
2016-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2600
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2016
			Mr. Lee (for himself, Mr. Cruz, Mr. Rubio, Mr. Sasse, and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend the Military Selective Service Act to provide that any modification to the duty to
			 register for purposes of the
			 Military Selective Service Act may be made only through an Act of
			 Congress, and for other purposes.
	
	
		1.Modification to duty to register for purposes of the
			 Military Selective Service Act only through an Act of Congress
 (a)Modification only through Act of CongressSection 3 of the Military Selective Service Act (50 U.S.C. 3802) is amended by adding at the end the following new subsection:
				
 (c)Any modification or change to the persons subject to the duty to register pursuant to this section may be made only through an Act of Congress..
 (b)Prohibition on court jurisdiction of claims regarding class of persons with duty To registerNo court created by Act of Congress shall have any jurisdiction, and the Supreme Court shall have no appellate jurisdiction, to hear or decide any question or claim, whether filed before, on, or after the date of enactment of this Act, pertaining to the interpretation of, or the validity under the Constitution of, the class of persons subject to the duty to register for purposes of the Military Selective Service Act (50 U.S.C. 3801 et seq.).
